Citation Nr: 1825018	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  04-41 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD). 

2. Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected disease or injury. 

3. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to a service-connected disease or injury.

4. Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disease or injury. 

5. Entitlement to service connection for non-service-connected pension. 


REPRESENTATION

Veteran represented by:	John S. Berry, Esq. 


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran served in the Kansas Army National Guard from August 1991 to August 1994, with active duty for training (ACDUTRA) from August 1991 to April 1992; and served on active duty with United States Army from September 1994 to June 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from the April 2004, May 2014, and July 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in  Wichita, Kansas (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In a July 2007 decision, the Board denied, in pertinent part, the Veteran's claim for entitlement to service connection for PTSD.  The Veteran promptly appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and in a memorandum decision dated March 2009, the Court vacated the July 2007 decision with respect to the issue.  The case was remanded by the Board in April 2010, and most recently in July 2016.  The case returns for further adjudication. 




The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1. The Veteran's psychiatric disability was not incurred in or aggravated by active military service. 

2. The record does not reflect that the Veteran has a current diagnosis of fibromyalgia. 

3. The Veteran has not been diagnosed with diabetes mellitus, type II, and impaired fasting glucose is not a disease or disability for VA compensation purposes. 

4. The record does not reflect that the Veteran has a current diagnosis of sleep apnea. 

5. Entitlement to non-service-connected pension is not warranted. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for an acquired psychiatric disability are not met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).





2. The criteria for entitlement to service connection for fibromyalgia to include as secondary to a service-connected disease or injury are not met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.102, 3.159, 3.310 (2017).

3. The criteria for entitlement to service connection for diabetes mellitus, type II to include as secondary to a service-connected disease or injury are not met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.102, 3.159, 3.310 (2017). 

4. The criteria for entitlement to service connection for sleep apnea to include as secondary to a service-connected disease or injury are not met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.102, 3.159, 3.310 (2017). 

5. The criteria for entitlement to non-service-connected pension are not met.   38 U.S.C. § 1521 (2012); 38 C.F.R. §§ 3.2, 3.3 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Duties to Notify and Assist

The Veteran claims that the June 2017 VA medical opinion is inadequate because the examiner made a credibility determination.  However, the Board finds the rationale for the opinion to be consistent with the credibility findings within this opinion and from previous Board adjudications.  As such, the examination is adequate for rating purposes.  See generally Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (deeming a medical opinion inadequate because the examiner failed to render an opinion consistent with the Board's credibility findings).  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).   

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287(quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

I. Acquired Psychiatric Disability- PTSD and MDD

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV or DSM-5); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111(Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).



In cases involving military sexual trauma, due to the extremely personal and sensitive nature of the issue, many such incidents are not officially reported.  In such situations, it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  See VBA Manual M21-1, III.iv.4.H.4.b.

Therefore, VA cannot use the absence of service record documentation or lack of report of in-service sexual assault to military authorities as evidence to conclude that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).  Rather, VA should use evidence from other sources that may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  See also Patton v. West, 12 Vet. App. 272, 277 (1999). 

With regard to an actual diagnosis of PTSD, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, the Federal Circuit recently held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  Regardless, the Board acknowledges the Veteran is competent to report psychiatric symptoms both during and after service.  See 38 C.F.R. § 3.159  (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  



In the instant matter, the Veteran contends that her PTSD is caused by numerous events in-service, including being sexually assaulted by an NCO in 1992, sexual harassment by a lesbian roommate, and harassment by fellow soldiers.  The Board acknowledges the presence of current psychiatric diagnoses, particularly PTSD and major depressive disorder (MDD).  Therefore, this case is determinative on whether the evidence establishes that her psychiatric disabilities are due to active military service. 

A review of the available service records do not reveal any notations affirming the Veteran's contentions, however that does not necessarily prove their non-existence as military sexual trauma may be proved by other means.  In this case, the May 2003 letter was sent in connection with the Veteran's claim of PTSD based on sexual assault, notifying the Veteran of alternative evidentiary sources to help verify her stressors.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or test for sexually transmitted disease; and roommates, fellow service members, or clergy.  Evidence of changed behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources, including requesting to transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes. 

First, the Veteran alleged she was raped by an NCO in 1992.  VA attempted to verify this information through the Defense Personnel Records Information Retrieval System (DPRIS), but received a negative response with suggestion to follow up with the U.S. Army Crime Records, Center or to try the Veteran's Official Military Personnel File (OMPF) if the Veteran was injured in the alleged incident.  The March 2017 response from the Army Crime Records Center returned a negative response for records relating to the alleged incident.  Keller Hospital records from 1992 reveal that the Veteran sought treatment but only for a sore throat, tightness in chest, and nasal congestion, as well as abdominal pain, and a major sprain.  There is no mention of sexual assault or alleged injuries as a result of the alleged assault. 

Second, the Veteran claimed that she was sexually assaulted by her female roommate during her period of active duty service in September 1995.  A U.S. Army Criminal Investigation Report does show that an investigation began when the Veteran made a statement alleging that she had witnessed two females, one of whom was her roommate, engaging in sexual activity in a barracks room.  The roommate denied the allegation but rather described difficulties she was having with the Veteran in regards to keeping a clean room.  A third party was interviewed, and attested to the difficulties between the Veteran and her roommate also noting that the Veteran had a tendency to "exaggerate the truth."  Additionally, the Veteran was described as "liking to tell stories."  Based on the inconsistencies between the parties, the Veteran underwent a polygraph examination, which showed that she was deceptive when answer questions regarding the reported instances of indecent acts of her roommate.  

The Veteran later confessed during the course of the investigation that she had a consensual sexual relationship with her roommate on two different occasions in December 1994.  The Veteran received a written admonition for indecent acts and sodomy.  The evidence showed that the Veteran was not sexually assaulted by her roommate in service as she previously alleged.  The Board notes that while the Army investigation did not specifically ask the question as to whether the Veteran's roommate sexually assaulted her, her later confession clarified that the sexual acts between the two were in fact consensual.  No further mention was made of any other sexual relations between the Veteran and the alleged abuser, her roommate.  Moreover, the Veteran's subsequent letters requesting a transfer of barracks could be due to her realizing "that was not the lifestyle [she] wanted to pursue" post-consensual relations, but prior to her report being investigated by the Army to avoid any retaliation.  As such, the Board cannot confirm the Veteran's alleged sexual assault by her roommate. 

Next, the Veteran reported witnessing a friend who drowned while she was in Panama.  However, the Veteran's service records do not endorse any international travel orders, or foreign or sea service.  At that time the Veteran would have been in reserve status with the Kansas National Guard.  The Board notes the Veteran's submission of a photocopied postcard from March 1993, purporting that the Veteran was in Panama at the time.  Thus, even conceding that the Veteran was in Panama at the time of the alleged drowning, there are no records to affirm this incident occurred, or that the Veteran witnessed it.  

Lastly, the Veteran also alleged mistreatment and bullying by fellow military police officers during service, which was not reported.  The Veteran noted she was immediately recommended for psychiatric treatment and subsequently discharged after all the aforementioned incidents. The Veteran was recommended for early discharge based on a diagnosis of personality disorder, as the DOD found that the Veteran was "unable to adapt too many requirements of military environment" and there was "no potential for military service."  

The June 2015 VA Form 27-0820 report of general information noted that the Veteran indicated she did not complete any forms in the military concerning additional military sexual trauma incidents reported for compensation purposes.  As such, the bulk of the Veteran's stressors are only verifiable through the Veteran's testimony alone.  As VA is unable to verify any of the Veteran's claimed in-service stressors, and her lay testimony is insufficient, standing alone to establish service connection for PTSD.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997)(citing Moreau, 9 Vet. App. at 395).  Thus, the Board finds the preponderance of the evidence against the Veteran's claim for service connection for PTSD.  

Regarding the Veteran's claim for an acquired psychiatric disorder, the medical evidence of record does not establish a nexus to service.  Specifically, at separation in May 1996, the Veteran admitted nervous trouble, depression, excessive worry, and a suicide attempt at age 15, with a history of depression. 

The Veteran underwent VA examination in June 2011, which diagnosed her with PTSD, chronic and MDD, recurrent moderate.  The examiner did not provide an etiology opinion. 

VA sought an addendum opinion in August 2011.  The examiner noted that after a careful re-reading of the materials, there is no documentation of military sexual trauma, and the Veteran's PTSD is not linked to military service.  The examiner noted the Veteran's in-service medical treatment in 1992, around the time she alleged her NCO assaulted her but noted she only sought medical treatment for other conditions.  The examiner did determine that it would result in resorting to mere speculation regarding the Veteran's report of harassment by her fellow military police officers, and how it is possible the Veteran endured through it, and thought she could handle it which resulted in her not reporting or requesting assistance. 

On examination in December 2014, the examiner noted that the Veteran's PTSD is not related to sexual military trauma or harassment as there is no new evidence to confirm the instances occurring.  Additionally, the examiner determined that the Veteran's MDD is less likely related to service as the Veteran's enlistment form noted normal psychiatric evaluation, as well as denying suicide attempts, trouble sleeping, depression, excessive worry, memory loss, or nervous trouble.  At separation, the Veteran reported a suicide attempt at age 15 which the examiner found to be contradictory of the Veteran's reported psychiatric history.  The examiner did not try to resolve those inconsistencies but rather focused on what is documented in the claims file, and more likely attributed the Veteran's reported depression at discharge to being caught in a life about accusations of assault she made, and her newfound diagnosis of a personality disorder which is a congenital or developmental disability.  The Veteran was consequently discharged from service, which no doubt caused her to be depressed an anxious.  The examiner concluded that her current exhibition of depressive disorder is more likely due to compounded life circumstances, as the Veteran is reported to be obese, does not work, had a miscarriage, experienced domestic abuse and garnered a restraining order, got divorced, and watches TV to pass the time as her mother is undergoing Hospice. 

The January 2015 private psychiatric opinion noted that the Veteran's display of symptoms associated with Bipolar I disorder and PTSD qualify her as having a disability due to recent report of disturbed sleep with nightmare of sexual abuse during military service, flashbacks, mood swings, anxiety, depression, and estrangement from others.  The psychotherapist stated that after reviewing the Veteran's service medical records it supports the Veteran's account of sexual abuse that she endured during military service.  

The June 2017, examiner opined:

The Veteran doesn't have service connected mental illness or PTSD disability.  Veteran claimed that she experienced trauma while serving in military that resulted in PTSD and Major Depressive Disorder.  Veteran's reliability about self-reports and being honest have been proven false in some instances, which lessens her credibility in other instances.  While in service Veteran claimed she was pregnant which was proven false.  Veteran claimed she had been sexually assaulted by a female roommate, and female friend of roommate.  She claimed she had severe scarring on her back from these assaults.  Veteran failed a lie detector test conducted by military personnel.  No medical exam has ever identified scarring on Veteran's back.  Veteran was diagnosed by [N.G.] in July of 2004 with PTSD and Major Depression.  As rationale for the assignment of a PTSD diagnosis, [N.G.] used Veteran's self-report of sexual assaults by her roommate in the military which have been proven false.  She also used a rationale reported rapes by her superior, a Seragent [sic].  The records have been extensively reviewed and there is no record substantiating those claims, notwithstanding Dr. [R's] statement that she reviewed the military medical records and thought a diagnosis of PTSD was appropriate.  Reviews were done exhaustively by Dr. [H] and myself on two remands.  We both reached the same conclusion.  On this third remand, the facts have not changed nor have the conclusions.  This examiner is compelled to give the Veteran the benefit of the doubt.  This examiner, as did Dr. Hurley, exhaustively searched the records for markers that could have indicated support of Veteran's claims.  None were able to be found.  The only reasonable conclusion that can be made, then, is that there were no reliably reported stressors or other evidence to support that Veteran had PTSD or Major Depression while in the service, or later acquired PTSD or Major Depression as a result of anything that happened in the service, or acquired anything after the service that was aggravated and/or made predisposed to having a diagnosis of PTSD or Major Depression.  Veteran has reported having triplets, two sons died at birth and a daughter 20 days later.  She has experienced domestic violence by now divorced alcoholic husband in which she secured a protective order.  These might have resulted in PTSD and/or Major Depression, but they are unrelated to false claims Veteran made about stressors in the military.  She is reported to be obese and spends the days watching Disney movies on TV living with her mother.  This behavior by someone who is reported to have a PhD in Philosophy and lives on social security disability is depressing, and could result in a diagnosis of Major Depression.  But the diagnosis of Major Depression is no way connected to anything from the military.  As to the article, "Review Borderline Personality Disorder and Post Traumatic Stress Disorder - Time for Integration", it posits that research shows that women have often been diagnosed at a greater rate with Borderline Personality Disorder than men, and that a more appropriate diagnosis in many cases would be Post Traumatic Stress Disorder.  It is recognized that often times Borderline Personality [Disorder] is preceded by different traumas experienced in childhood or traumas later on in which a diagnosis of PTSD would be more appropriate.  In Veteran's case, however, Veteran exclaimes [sic] that she had a very good childhood with no traumas and no depression.  Since there are no verifiable stressors while [the] Veteran served in the military, a diagnosis of PTSD could not be made, by definition.  The article also noted some research that suggests there may be a genetic pre-disposition component to Borderline Personality Disorders.  From the evidence, Border Line Personality Disorder, which is noncompensable, appears an appropriate diagnosis when it was assigned near time of her discharge.

Based on the competent medical evidence of record, the Board finds that the Veteran's acquired psychiatric disability is less likely than not related to active military service, and entitlement to service connection is not warranted.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017). 

In finding so, the Board notes that at multiple times throughout the record the Veteran is referred to as an unreliable historian or in one instance, someone who "liked to exaggerate the truth".  She had also provided inconsistent statements, first at entry of service when she failed to notate the suicide attempt at age 15, which she reported at separation, then during the Department of Defense (DOD) investigation, and in-service when the Veteran reported a pregnancy which was proven false.  The Board finds the Veteran's self-reported testimony to lack probative value for the foretasted reasons.  

Additionally, the Board is cognizant that the June 2017 VA examiner applied non-medical factors to make a credibility determination as to the reliability of the Veteran's self-reports.  This is not the role of a medical examiner; instead, it is the role of the Board to make credibility determinations based on all available evidence.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (contrasting the roles of medical examiners and VA adjudicators), rev'd on other grounds sub nom.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Here, the June 2017 VA physician erroneously assumed the Board's role in determining credibility, however the Board finds no error as to the determinations, as the Board has independently reached those same credibility determinations, and find them to be valid in light of the evidence of record.  

Moreover, the Board finds the probative value of the January 2015 private opinion to be lacking as the examiner specifically stated that the Veteran's service medical records support the Veteran's accounts of sexual abuse while in service; however the Veteran herself noted she never reported the alleged assaults, nor did she seek treatment.  There is no documentation in her service medical records supporting any allegation, so the opinion is based on a false set of facts which are not in the record.  Thus, while having probative value in support of the claim, such probative value is very limited to the lack of any supporting factual rationale.  See generally Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion may affect the weight or credibility of the evidence in the adjudication of the merits).

Likewise, the Board finds the testimony provided by the Veteran's sister, M.T. to be competent, as she is knowledgeable about her sister's condition to relay the symptoms and experiences she witnessed, however the Board also finds the opinion to include implicit bias, as the opinion seems to be without the entire circumstances of fact within the record.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  Specifically, M.T. noted that the Veteran was a "bubbly person who was out spoken yet always cheerful, always having a smile with a look on the bright side personality" while describing her childhood and pre-service disposition.  However, the record indicated that the Veteran reported an attempted suicide at age 15, just three years prior to entry of service, which she failed to acknowledge when attempting to provide the Board with an accurate picture of the Veteran's psychiatric history pre-service. 

Accordingly, the Board ultimately finds that entitlement to service connection for an acquired psychiatric disorder to include PTSD and MDD is not warranted.  Consequently, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Fibromyalgia

The Veteran primarily contends that her fibromyalgia is the result of her psychiatric disorder, but asserts that the condition is nonetheless due to active military service. 

By way of background, on the Veteran's May 1996 separation examination she denied having swollen or painful joints, and also denied having any bone or joint deformities.  On physical examination her musculoskeletal system was deemed normal.  

In a January 2014 statement, the Veteran stated that she had been diagnosed with fibromyalgia approximately three years ago and used Lortab and Tylenol for her pain.  VA requested the private treatment records from the Via Christi Clinic on two occasions beginning September 2014, and did not receive a response. The additional medical evidence in her claims file fails to show a diagnosis of fibromyalgia or identify symptoms associated with the condition.  

In short, although sympathetic to the Veteran's claim for service connection, in the absence of medical evidence demonstrating that the Veteran has a current diagnosis of fibromyalgia, or has identified current treatment, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In finding so, the Board notes that the Veteran is competent and credible to report observable symptoms within her knowledge, and report what a medical provider has relayed to her.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or rheumatology more particularly, and that she is merely speculating as to whether any diagnosis of fibromyalgia is related to active military service. 

Consequently, because the first element of service connection - presence of a current disability - has not been satisfied, and there is no medical evidence linking any alleged diagnosis to service or service-connected disabilities, the Veteran's claim of entitlement to service connection for fibromyalgia must be denied on a direct and secondary basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Diabetes Mellitus, Type II

The Veteran also asserts that her diabetes mellitus is due to active military service and/or the result of her psychiatric disability.  

The Veteran was noted to be normal in all physical categories at entry and separation from service in 1996.  It is not until VA treatment records from August 2006 that note any instance of diabetes when the record reflected that the Veteran attended a "diabetes basics" class, as the Veteran had a family history of diabetes, and "she is interested in all aspects of diabetes."  However, the document also reflects that the Veteran had a diagnosis of impaired fasting glucose, rather than diabetes.  

The additional medical evidence of record fails to reveal a formal diagnosis of diabetes.  The Board notes again that a condition precedent for establishing service connection is the presence of a diagnosis of the claimed disability during the pendency of the appeal and the Veteran does not have a diagnosis of diabetes, only a laboratory finding of "impaired fasting glucose," which is not a disability.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Thus, the Board finds that service connection for diabetes mellitus must be denied.  See Brammer, 3 Vet. App. at 225. 

IV. Sleep Apnea

The Veteran contends that her sleep apnea is the result of her psychiatric disability, and/or caused by active military service.  In this regard, the 1991 report of medical history is void of any notation of sleep apnea, as well as her report of medical examination.  Similarly, the Veteran's May 1994 enlistment examination for active duty noted that she was deemed "normal" in all categories, as well as denying any trouble sleeping on the corresponding report of medical history. 

The post-service medical records do not endorse a diagnosis of sleep apnea, nor is there medical evidence to affirm a report of the Veteran's excessive snoring, gasping for air, or extreme exhaustion during the daytime to warrant further inquiry into whether any of those typically associated symptoms resulted in a diagnosis of sleep apnea.  The Board acknowledges the one notation in the June 2011 VA examination report where the examiner noted the Veteran's past medical history and documented the Veteran reporting being diagnosed with sleep apnea and given a C-pap machine.  However, after an extensive review of the ample medical records on file, there is no indication the Veteran in fact has a diagnosis of sleep apnea. 

As stated with the Veteran's claims for fibromyalgia and diabetes, there can be no valid claim for service connection without evidence of a current disability.  As there is no medical evidence of a current diagnosis of sleep apnea, the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Non-Service-Connected Pension

The Veteran appeals the denial of entitlement to non-service-connected pension benefits.  VA shall pay to each Veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the Veteran's willful misconduct, a pension at the rate prescribed.  38 U.S.C.A. § 1521.  In pertinent part, eligibility for a pension may be established by a Veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability. 38 U.S.C. § 1521(j) (2012); 38 C.F.R. § 3.3(a)(3).  A threshold criterion for the foregoing is that the Appellant must have had active service. 

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A § 101(24) (2012); 38 C.F.R. § 3.6(a).  

In this case, the Veteran served in the Kansas Army National Guard from August 1991 to August 1994.  She had ACDUTRA from August 1991 to April 1992 and also served on active duty from September 1994 to June 1996.  As such, the Veteran served on active duty for a period of 90 days or more during a period of war.  However; the Board notes that the October 2005 decision currently on appeal denied the Veteran's claim for nonservice-connected pension benefits on the basis that she did not serve the shorter of either twenty-four months of continuous active duty or completion of the full period for which she was called or ordered to active duty.  The December 2006 SOC specifically cited 38 C.F.R. §3.12a, which noted that an exception may be granted if: the service member was discharged or released because of an early out or hardship (10 U.S.C. §§ 1171 or 1173); was discharged or released for a service-connected disability directly due to service; or has a compensable service-connected disability.  38 U.S.C. § 5303A; 38 C.F.R. § 3.12a. 

In this case, the Veteran did not have 24 months of continuous active duty service, and she did not complete the full period of active duty for which she enlisted.  The Board notes that the Veteran enlisted in the Regular Army in September 1994 for a period of five years.  Her DD Form 214 indicates that she was separated from service due to a personality disorder in June 1996 and that she did not complete her first full term of service.  

Based upon VA rating decision dated October 4, 2016, "Service connection for Gastroesophageal Reflux Disease (GERD) is granted with an evaluation of 10 percent effective November 18, 2005."  Based upon this decision, the Veteran now has qualifying wartime service necessary to be eligible for nonservice connected pension benefits.

Thus, in order for the Veteran to be eligible for pension she would now need to show that her countable income is below the maximum annual pension rate (MAPR) and she meets the net worth limitations, and she's either age 65 or older; or have a permanent and total non-service-connected disability; or are a patient in a nursing home; or are receiving social security disability benefits.  Available Social Security Administration (SSA) records note that the Veteran was found to be "disabled" by SSA's criteria on September 27, 2004, effective July 2004 due to recent hospitalization for her mental health condition.  However, on February 14, 2005, the Veteran was no longer found to be disabled as they determined "her condition is not expected to remain disabling for 12 continuous months." 

The Veteran's February 2008 VA Form 21-527 income-net worth and employment statement reflects that the Veteran received $809 per month from the SSA due to a mental health disability, since June 2007.  The available records noted that the Veteran reported working as "security" at Wal-Mart from November 2003 to April 2004; had four years of college; and reported no income or net worth other than SSA payments.  

Subsequent to the Board remands, in July 2017 VA sent a development letter to the Veteran asking her to submit a new VA Form 21-527 pension form in order to confirm all income and net worth assets from November 2005 to the present date.  The Veteran failed to respond to the request. VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d).  Here, the dispositive issue on appeal concerns the Veteran's financial eligibility for pension benefits.

Corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one- way street").  "VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  "Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

Unfortunately, the Veteran has not fulfilled her duty in providing the information necessary to determine her financial eligibility for pension benefits - the information of which is under her exclusive control.  Thus, the Board finds that VA has satisfied the duty to assist the Veteran in this case.  As the evidence of record is inadequate to determine the necessary income and net worth information to ascertain the Veteran's pension eligibility, the claim must be denied.  38 U.S.C. § 5303A; 38 C.F.R. § 3.12a. 

ORDER

Entitlement to service connection for an acquired psychiatric disability is denied. 

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to non-service-connected pension is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


